Citation Nr: 1012315	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  99-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to April 1976 
and from February 1981 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

This claim was previously before the Board in November 2006 
and May 2008, at which time the Board remanded the Veteran's 
claim for additional development.  The requested development 
has been completed, and the claim is properly before the 
Board for appellate consideration.


FINDINGS OF FACT

In March 2010, prior to the promulgation of a decision in 
the appeal, the Veteran's representative submitted a written 
statement withdrawing the appeal for service connection for 
sinusitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of service connection for sinusitis 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(c) (2009).

In May 2008 the Board remanded the issue of service 
connection for sinusitis in order for a statement of the 
case (SOC) to be issued.  The Veteran's representative wrote 
in a March 2010 statement that the issue of sinusitis was 
addressed in an April 1997 SOC and that the Veteran did not 
perfect an appeal in a timely manner.  Therefore, the issue 
is not appropriately before the Board.

As the Veteran has withdrawn his appeal as to the 
abovementioned issues, there remain no allegations of error 
of fact or law for appellate consideration on these issues.  
Therefore, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal.
 

ORDER

The appeal for service connection for sinusitis is 
dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


